Citation Nr: 0101197	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 27, 
1997 for the award of Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1942 to January 
1945.  He died in July 1975.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  In an August 1965 rating decision, the RO awarded the 
veteran a 60 percent disability evaluation for rheumatoid 
arthritis and established a total disability rating based on 
individual unemployability effective from June 1965.  

3.  The veteran died in December 1975.  The RO received the 
appellant's original DIC claim in July 1976 and awarded non-
service connected death pension benefits in September 1976.  

4.  The appellant submitted the Election to Receive Pension 
Under PL 95-588 in August 1979.  She also submitted 
Eligibility Verification Reports in 1985, 1986, 1988, 1989, 
1990, 1991, 1992, and 1993.  

4.  The RO received the appellant's claim for DIC pursuant to 
38 U.S.C.A. § 1318 on November 27, 1998.  The claim for DIC 
was granted on the basis of a liberalizing law that became 
effective on October 1, 1978.  
CONCLUSION OF LAW

The criteria for an effective date of October 1, 1978 for the 
award of DIC pursuant to 38 U.S.C.A. § 1318 have been met.  
38 U.S.C.A. §§ 1318, 5101, 5110(a), (d), and (g) (West 1991); 
38 C.F.R. §§ 3.114, 3.400 (2000); Blount v. West, 11 Vet. 
App. 34 (1998) (per curiam).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to a claim, and expanded on VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  Review of the claims 
folder reveals that the RO's actions comply with the new 
statutory provisions.  In addition, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Factual Background

In an August 1965 rating decision, the RO awarded the veteran 
a 60 percent disability evaluation for rheumatoid arthritis 
and established a total disability rating based on individual 
unemployability effective from June 1965.  

The veteran died in December 1975.  The RO received the 
appellant's Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child in July 1976.  
Thereafter, apparently in September 1976, the RO awarded the 
appellant non-service connected death pension benefits.  

Thereafter, in August 1979, the appellant submitted the 
Election to Receive Pension Under PL 95-588.  She also 
submitted Eligibility Verification Reports in 1985, 1986, 
1988, 1989, 1990, 1991, 1992, and 1993.  

In September 1998, VA mailed the appellant a notice of the 
availability of DIC benefits for surviving spouses of 
veterans who had service-connected disability that was rated 
as totally disabling for 10 or more years prior to death.  On 
November 27, 1998, the RO received this notice with the 
appellant's handwriting stating that she wished to file a 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  

In a March 1999 rating decision, the RO awarded the appellant 
DIC benefits pursuant to 38 U.S.C.A. § 1318 effective from 
November 27, 1998.  The award letter indicated that payments 
would be effective from December 1, 1997.  The appellant 
timely disagreed with the effective date of the payments.  

Analysis

If the veteran's death is not determined to be service 
connected, a surviving spouse of a deceased veteran may still 
be entitled to benefits in the same manner as if the death 
were service-connected.  38 U.S.C.A. § 1318(a) (West 1991).  
A "deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2000).  The service-
connected disabilities must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service. Id.  The total rating may be schedular or based 
on unemployability.  38 C.F.R. § 3.22.      

Generally, the effective date of an award based on a claim 
for DIC is the date of receipt of the claim application or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For claims received on or 
after October 1, 1984, if an application for DIC is received 
within 45 days from the date of death, the effective date of 
the award shall be the first day of the month in which the 
death occurred.  Otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(c)(3)(ii); see 
38 U.S.C.A. § 5110(d)(1).  

When DIC is awarded pursuant to a liberalizing law, the 
effective date of the award shall be fixed based on facts 
found, but shall not be earlier than the effective date of 
the act.  38 C.F.R. § 3.144(a); see 38 U.S.C.A. § 5110(g).  
If a claim is reviewed on VA's initiative, or at the 
claimant's request, within one year from the effective date 
of the new law, benefits may be awarded from the effective 
date of the law.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed on VA's initiative more than one year after the 
effective date of the new law, benefits may be awarded for a 
period of one year prior to the date entitlement is found.  
38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the 
claimant's request more than one year after the effective 
date of the act, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).  

In this case, the RO received the appellant's claim for DIC 
pursuant to 38 U.S.C.A. § 1318 on November 27, 1998, more 
than 45 days after the date of the veteran's death.  
According to VA regulations, the RO granted DIC benefits 
effective from one year before the date of receipt of the 
claim, or November 27, 1997.  This action is generally in 
compliance with VA laws and regulations as set forth above.      

However, the Board observes that the law currently codified 
at 38 U.S.C.A. § 1318 was originally enacted in 1978 and was 
effective as of October 1, 1978.  See Pub. L. 95-479, 92 
Stat. 1560 (1978).  The United States Court of Appeals for 
Veterans Claims (Court) has held that there is no duty to 
advise claimants of a change in the law unless there is a 
specific regulatory requirement to do so, or when VA knew or 
should have known of the claimant's eligibility under the new 
law.  Lyman v. Brown, 5 Vet. App. 194, 197 (1993).  In 
addition, the Court has indicated that it was inclined to 
hold that VA had a duty under the law now codified at 
38 U.S.C.A. § 7722(c) to advise a claimant of a change in the 
law where the undisputed evidence in the claims folder showed 
that the appellant was eligible for benefits under the new 
law at the time of the change in the law.  Blount v. West, 11 
Vet. App. 34, 36 (1998).  

Under the circumstances of this case, the undisputed evidence 
of record on October 1, 1978 showed that the appellant met 
the requirements for payment of DIC pursuant to 38 U.S.C.A. § 
1318.  Therefore, VA would have been obligated to notify the 
appellant of her entitlement under the new law.  

Moreover, although she did not submit a specific claim for 
such benefits, the appellant did submit an Election to 
Receive Pension Under PL 95-588 in August 1979, as well as 
Eligibility Verification Reports in 1985, 1986, 1988, 1989, 
1990, 1991, 1992, and 1993.  As discussed in Blount, the 
Board finds that the appellant's August 1979 pension claim 
also constitutes a claim for DIC, which VA was obligated to 
adjudicate.  11 Vet. App. at 37.  See 38 U.S.C.A. § 5101(b) 
(a claim by a surviving spouse for death pension shall be 
considered a claim for DIC); Isenhart v. Derwinski, 3 Vet. 
App. 177, 179-80 (1992) (irrespective of an appellant's 
intent, VA is obligated to decide both pension and DIC 
claims).  Because the claim was received within one year 
after the effective date of the new law, the appellant is 
entitled to an effective date for the award of DIC from the 
effective date of that law.  38 C.F.R. § 3.114(a)(1).  

Accordingly, the Board finds that the appellant is entitled 
to an effective date of October 1, 1978 for the award of DIC 
pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 1318, 5101, 
5110(a), (d), and (g); 38 C.F.R. §§ 3.114, 3.400; Blount, 11 
Vet. App. at 36.       


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an effective date of October 1, 1978 for 
the award of DIC is granted. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

